              Case 3:20-cv-00133-JCH Document 129-6 Filed 07/13/20 Page 1 of 1


                                                            Jakub Madej <j.madej@lawsheet.com>


Madej v. Yale
Jakub Madej <j.madej@lawsheet.com>                                           Tue, Jul 7, 2020 at 3:14 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>

 Dear Patrick,

 My apologies. When is the last telephone you received from me? I am only contacting
 you by email. This is consistent with the process Judge Hall referenced in her recent
 order. I further suggest you respond to my emails, and I will do the same. Yale has not
 provided its responses to interrogatories that were due on June 29, 2020. You
 requested this extension from two weeks earlier, which Judge Hall granted. Please
 indicate when Yale will provide responses. If Yale continues to violate discovery
 obligations, I will seek sanctions.
 Best,
 Jakub

 Jakub Madej
 1700 Santa Fe Avenue #845 | Long Beach, CA 90813
 415 Boston Post Rd 3-1102 | Milford, CT 06460
 Phone: (203) 928-8486
 Phone: (646) 776-0066
 Fax: (203) 902-0070
 Email: j.madej@lawsheet.com

 This email may contain confidential or privileged information that are legally protected from disclosure. If
 you are not the intended recipient of this message or their agent, you must not use, disseminate, copy, or
 store this message or its attachments.

 [Quoted text hidden]
